In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-19-00216-CV


                         IN THE INTEREST OF C.K.C., A CHILD

                           On Appeal from the 223rd District Court
                                     Gray County, Texas
               Trial Court No. 36,676, Honorable Phil N. Vanderpool, Presiding

                                     August 14, 2019

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant, Seth Cochrane, perfected an appeal from the trial court’s order signed

May 28, 2019, by which his parent-child relationship with C.K.C. was terminated.

Appellant’s brief was due on July 22, 2019, but was not filed. By letter dated July 25,

2019, this Court notified appellant that his brief was past due and directed appellant to

file his brief or a motion to extend time to file same by August 5. By a second letter, this

one dated August 6, the Court again notified appellant that his brief remained past due

and that his appeal was subject to dismissal for want of prosecution if the brief or a motion

to extend the time to file it were not filed on or before August 9, 2019. To date, neither a

brief nor a motion for extension of time to file same has been received by the Court.
       Accordingly, we dismiss the appeal for want of prosecution.   TEX. R. APP. P.

38.8(a)(1), 42.3(b).




                                                         Per Curiam




                                         2